              Case 2:12-cr-00324-JAM Document 128 Filed 07/27/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHELLE RODRIGUEZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                               CASE NO. 2:12-CR-00324-JAM
11                                Plaintiff,                 STIPULATION REGARDING SCHEDULE
                                                             FOR DEFENDANT’S MOTION FOR SENTENCE
12                         v.                                REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                             ORDER
13   PHILLIP DALE SELFA,
14                               Defendant.
15

16

17                                               STIPULATION

18          Plaintiff United States of America (the “government”), by and through its counsel of record, and

19 the defendant, by and through his counsel of record, hereby stipulate as follows:

20          1.     The defendant filed a motion for compassionate release on July 13, 2021. Docket No.

21 122. The government’s response is due on July 26, 2021. Docket No. 124.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft

23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing

26 schedule on the defendant’s motion as follows:

27                 a)      The government’s response to the defendant’s motion to be filed on or before July

28          28, 2021;


      STIPULATION RE BRIEFING SCHEDULE                   1
              Case 2:12-cr-00324-JAM Document 128 Filed 07/27/21 Page 2 of 2


 1                 b)        The defendant’s reply to the government’s response to be filed on or before

 2          August 4, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: July 26, 2021                                    PHILLIP A. TALBERT
                                                              Acting United States Attorney
 7

 8                                                            /s/ MICHELLE RODRIGUEZ
                                                              MICHELLE RODRIGUEZ
 9                                                            Assistant United States Attorney

10

11    Dated: July 26, 2021                                     /s/ RACHELLE BARBOUR
                                                               RACHELLE BARBOUR
12                                                             Counsel for Defendant
                                                               PHILLIP DALE SELFA
13

14
                                                      ORDER
15
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
            a)     The government’s response to the defendant’s motion, Docket No. 122, is due on or
18
     before July 28, 2021;
19
            b)     The defendant’s reply to the government’s response, if any, is due on August 4, 2021.
20

21
            IT IS SO FOUND AND ORDERED this 27th day of July, 2021.
22

23

24
                                                        /s/ John A. Mendez
25                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
26

27

28

      STIPULATION RE BRIEFING SCHEDULE                    2
